Citation Nr: 0521107	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for idiopathic tremor.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 2000 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.  The case was remanded to the RO for 
additional development in May 2004.  

When the case was previously before the Board in May 2004, a 
different docket number was assigned.  However, it was later 
learned that this docket number had also been assigned to 
another veteran; accordingly, the docket number set forth on 
the title page of this decision was assigned instead.  
Despite the change in docket number, this decision represents 
a continuation of the same appeal which was the subject of 
the Board decision/remand dated May 19, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The Board has examined the evidence of record in this case 
and finds that the evidence shows that the veteran had a 
tremor condition prior to entering service.  During service, 
he was again treated for that condition.  The Board feels 
that a VA examination would help to determine whether the 
veteran underwent any increase in severity of his tremor 
condition during service and, if so, whether any increase in 
severity of his tremor condition was due to the natural 
progress of the disease or was beyond the natural progress of 
the disease.  This is needed to determine whether any 
preexisting tremor condition may have been aggravated during 
the veteran's service.  38 C.F.R. § 3.306.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination for his tremors.  The 
examiner should state whether the 
evidence of record shows any permanent 
increase in severity of the veteran's 
preexisting tremors during his active 
duty service.  If so, the examiner should 
state whether any increase in severity is 
due to the natural progress of the 
disease or is beyond the natural progress 
of the disease.  

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



